Citation Nr: 1705680	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  10-14 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as due to herbicide exposure or secondary to service-connected left ankle strain. 

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as due to herbicide exposure or secondary to service-connected right ankle strain.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis 


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968 including service in the Republic of Vietnam from August 1965 to August 1966. 

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in March 2012.  A transcript of the hearing is associated with the claims file.  

In May 2013, the Board remanded the claims for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGS OF FACT

1.  The Veteran's peripheral nerve disease/axonal loss moderate sensory polyneuropathy of the left lower extremity first manifested greater than one year after last exposure to designated herbicide agents, greater than one year after active service, and is not caused by trauma from repetitive parachute jumps, exposure to designated herbicide agents, or caused or aggravated by service-connected left ankle sprain.  

2.  The Veteran's peripheral nerve disease/axonal loss moderate sensory polyneuropathy of the right lower extremity first manifested greater than one year after last exposure to designated herbicide agents, greater than one year after active service, and is not caused by trauma from repetitive parachute jumps, exposure to designated herbicide agents, or caused or aggravated by service-connected right ankle sprain. 

3.  Resolving all doubt in favor of the Veteran, his bilateral hearing loss is in part caused by exposure to high noise levels in combat in Vietnam and military training operations.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 

2.  The criteria for service connection for peripheral neuropathy of the right lower extremity are not met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016). 

3.  The criteria for service connection for bilateral hearing loss are met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016). 
 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

The RO provided timely notice in December 2008 that met the requirements.  The notice included all criteria for service connection on a direct basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence.  Although adjudicative documents may not substitute for timely notice, the RO provided additional criteria for service connection on a presumptive and secondary basis in a March 2010 statement of the case with an opportunity to respond.   The Veteran did so in several written statements and in testimony during the Board hearing.  Therefore, the Board finds that the Veteran had actual knowledge of all criteria for service connection.   

The file contains the Veteran's service personnel and treatment records, VA inpatient and outpatient treatment records through December 2013, identified or submitted records of private medical care and opinions, and the summary report of VA examinations in February, March, and September 2009, December 2011, and June 2013.  The Board obtained additional medical review and opinions in August 2016.  Copies were provided to the Veteran and his representative with an opportunity to respond.   During the March 2012 Board hearing, the undersigned VLJ complied with the requirements of 38 C.F.R. § 3.103(c)(2) (2016); see Bryant v. Shinseki, 23 Vet. App. 488 (2010).   Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  
 
As VA has satisfied its duties to notify and assist the Veteran, the Board will proceed to review and decide the claim based on the evidence that is of record.



II.  Service Connection

The Veteran served as a U.S. Army infantryman, paratrooper, and artillery forward observer.  He contended in several written statements and in testimony during the Board hearing that he experiences peripheral neuropathy in both lower extremities caused by exposure to herbicide agents, trauma from multiple parachute jump landings, or alternatively, is secondary to service-connected left and right ankle sprains.  He contended that his bilateral hearing loss is caused by exposure to high noise levels in combat and training operations.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. 
§ 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004).   Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection may also be granted for certain chronic disabilities if they are shown to have manifested to a compensable degree within one year after the Veteran was separated from service or through a showing of "continuity of symptomatology" since service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system are among those diseases for which the presumption and continuity of symptoms are available.  In an October 4, 1995 opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system for the purpose of this presumption. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  
38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability, comparing it to the current level of disability, and showing that the secondary condition was not due to the natural progression of a disease.  38 C.F.R.  § 3.310(b). 
 
A veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain designated herbicide agents during such service, absent affirmative evidence to the contrary.  Service in the Republic of Vietnam includes service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Service personnel records confirm that the Veteran served in Vietnam from August 1965 to August 1966; therefore, he is presumed to have been exposed to the designated herbicide agents.   Hereafter, any notation of herbicide in this decision refers to the designated herbicide agents.  

Service connection based on exposure to designated herbicide agents will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  The diseases are associated with herbicide exposure for purposes of the presumption include early onset peripheral neuropathy.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309.  For the presumption to apply, peripheral neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicide.  As the medical evidence identified the Veteran's neuropathy as affecting the common peroneal nerve system, a 10 percent rating is warranted for mild incomplete paralysis, neuritis, or neuralgias.  38 C.F.R. § 4.124a, Diagnostic Codes 8521, 8621, 8721 (2016).  

Even if a veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis. When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039   (Fed. Cir. 1994). 

Satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of occurrence for substantiating service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304 (d) (2016).

Matters of diagnosis and etiology of the disabilities such as those in this case are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38   (1994).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435   (2011)), the specific matter of the etiology of peripheral neuropathy and hearing loss are complex medical matters that fall outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Peripheral Neuropathy

Service personnel records show that the Veteran was a qualified paratrooper.  He served in an artillery unit in combat as a forward observer in Vietnam from August 1965 to August 1966 and then later in an airborne unit upon return to the United States.  During the Board hearing, he testified that he participated in one jump every three months while in Vietnam and an average of three jumps per week in the U.S. for a total of more than 100 jumps.  He described the circumstances of jumping in windy conditions with equipment bags over variable terrain that resulted in awkward landings.  In a May 2009 notice of disagreement, the Veteran reported that the landings were equivalent to jumping off a 12 foot elevated platform and that the shock frequently left him with tingling in the feet and loss of feeling.   

Service treatment records show that the Veteran sought treatment in January 1965 after spraining an ankle in the shower.  A clinician advised use of hot soaks, a flexible wrap, and medication for pain.  In September 1967, the Veteran reported an injury to his left foot and left leg by an equipment bag during a jump.  X-rays were negative.  A clinician diagnosed left lower leg and heel bruises and placed the Veteran on restricted duty for one week.  The Veteran also was treated for unspecified left knee cap trauma in October 1966 and coccyx pain after a jump in October 1967.  Although the Veteran noted in a May 2009 notice of disagreement and testified at the Board hearing that he did not undergo a physical examination at the end of active service, the file contains a record of a medical history and examination report dated in November 1967.  The Veteran reported a history of frequent back pain but denied a history of arthritis, neuritis, and foot trouble.  The examiner noted that the Veteran had a temporary restriction of duty for back pain that he still experienced occasionally but noted no lower extremity abnormalities. 

The Veteran reported that he worked after service in manufacturing facilities.  Records of private primary care starting in September 1992 are silent for any lower extremity symptoms until July 1997 when the Veteran sought treatment for pain and swelling of his right foot with no reported history of trauma.  The physician noted that X-rays were normal, ruling out a bone spur, and administered an injection at a "trigger point."  Subsequent records of care by this physician are silent for any symptoms below the knee until October 2004 when the Veteran reported tingling in the toes of both feet.  The physician referred the Veteran to a private podiatrist.  In November 2004, the podiatrist, Dr. L.E., referred to bilateral foot and lumbar spine vertebra L5 nerve root injuries and testing that showed bilateral common peroneal nerve entrapment and tarsal tunnel syndrome.  The podiatrist diagnosed bilateral neuropathy/proximal nerve root injury and severe axonal loss.  The date and circumstances of the injuries were not noted, and there was no mention of active service, herbicide, or parachute jumps.  

In February 2005, a magnetic resonance image of the left foot showed tenosynovitis and edema associated with muscle strain.  The physician noted swollen feet again in May 2005.  In a June 2005 letter, a private physician at a rehabilitation medical practice, Dr. V.P., wrote to the podiatrist regarding the results of additional electrodiagnostic testing.  The physician noted that the Veteran had a history of extensive alcohol use and hypertension and denied any history of diabetes mellitus or kidney problems.  The testing showed diffused lower extremity peripheral neuropathy with predominantly axonal component consistent with long standing alcohol intake.  In an October 2005 letter, another physician at the rehabilitation practice reported the results of additional testing that showed mild sensorimotor polyneuropathy but no evidence of peroneal nerve entrapment at the level of the fibular head.  Apparently, the Veteran did not report injuries or events in military service to these physicians, or if he did, the physicians attributed the disease to other causes.  

The RO received the Veteran's claim for service connection for bilateral peripheral neuropathy of the feet in November 2008.   

In October 2008, another private podiatrist, Dr. S.S., noted that he had assumed care for the Veteran's lower extremity peripheral neuropathy, and in January 2009, he noted that he performed neurolysis of the left and right common peroneal nerves and posterior tibial nerve and distant branches. 

In March 2009, a VA nurse practitioner (NP) noted a review of unspecified medical records that included the reports of the surgery, the Veteran's report of the onset of neuropathy of both feet in 1999, and his contention that it was caused by exposure to herbicide.  The Veteran reported burning, sharp, and aching pain in the feet and limited standing endurance.  The NP performed clinical testing that showed decreased reflexes and sensation in the feet and ankles but a full range of motion and normal muscle strength without atrophy.  The NP diagnosed peripheral neuropathy that imposed decreased mobility and stamina in the Veteran's occupation as a maintenance supervisor.  The NP did not provide an opinion on the etiology.  

In May 2009, the RO denied service connection for bilateral peripheral neuropathy of the feet on a presumptive basis because the record showed the disorder first manifested greater than one year after last exposure to herbicide and not because of traumatic injury in service.     

In a June 2009 memorandum, podiatrist Dr. S.S. noted that the Veteran had chronic degenerative joint disease of the ankles as well as painful peripheral and entrapment neuropathy.  He noted that multiple traumas and sprains from parachuting over time led to significant increased thickness of the synovium of a left ankle joint deformity and that "we cannot rule out etiology of herbicide" for the peripheral neuropathy.   

In September 2009, another VA NP noted a review of the claims file and the additional diagnosis of degenerative joint disease of the ankles caused by parachute jumps.  The NP noted the Veteran's report of ankle swelling, tenderness, inability to stand or walk for extended time and distance, poor propulsion mechanics, and abnormal shoe wear.  Concurrent X-rays showed diffuse osteopenia and minimal spurs.  The NP diagnosed bilateral ankle strain with angular deformity of the left ankle which the Veteran attributed to the January 2009 surgery.  The NP found that the bilateral ankle strain was at least as likely as not caused by parachute jumping.  The report was cosigned by a VA primary care physician. 

Although the RO initially denied service connection in October 2009, the RO found this decision to contain clear and unmistakable error and granted service connection for bilateral ankle strain in December 2009.  

In December 2009, the Veteran submitted a copy of a 1998 literature review of military parachute injuries.  The authors described the mechanics of a parachute landing, the techniques used by the US Army, and the results of 13 individual studies.  The authors tabulated over 80 types of reported injuries and locations of the body.  Three studies reported that nerve injuries in 3000 cases were less than one percent of the total suggesting that they are much less frequent than other injuries such as to the back and neck.  Ten studies reported no nerve injuries.  Ankle sprains were noted as 10 to 25 percent of the total injuries reported in ten studies.   

In January 2010, podiatrist Dr. S.S. noted that the Veteran's peripheral neuropathy had insidious onset since January 2007, that the origin could not be identified, but that exposure to herbicide "could not be excluded as a causative factor."  The podiatrist did not address a possible relationship to the bilateral ankle strain.  

In March 2010, the Veteran submitted an article from the internet published by the South Florida Institute of Sports Medicine entitled "Complications of Ankle Sprains."  The author noted that most sprains resolve in a few weeks but persistent difficulty walking suggests a more significant initial injury.  The authors noted that common complications include nerve entrapment that requires immediate treatment including surgical decompression of surrounding nerves in rare cases.  

The Veteran was afforded a VA examination in December 2011 by the NP who performed the September 2009 ankle examination.  The NP noted the results of a concurrent electrodiagnostic study and concurred in the previous diagnosis of peripheral nerve disease/axonal loss moderate sensory polyneuropathy.  The NP found that the peripheral neuropathy was less likely due to his service-connected ankle disability because this was not shown in the electrodiagnostic testing.  The NP explained that axonal loss polyneuropathy was rather the result of some type of metabolic or toxic derangement of neurons.  It was the most common response of neurons to metabolic or toxic disturbances, and may be caused by metabolic diseases such as diabetes, renal failure, deficiency syndromes such as malnutrition and alcoholism, or the effects of toxins or drugs such as chemotherapy.  The NP did not explain whether the toxins referred to in her opinion included herbicides from the Veteran's service in Vietnam, as the Veteran contended.  Additionally, the NP did not address the podiatrist's statement that herbicide exposure could not be ruled out as a possible cause of peripheral neuropathy or trauma.    

Later in December 2011, the Veteran's disorder was evaluated by a VA neurologist who noted the results of the recent electrodiagnostic testing, considered the Veteran's report of the onset of mild tingling, numbness, and burning of his feet just after discharge from service, and that the symptoms had become more severe over the years requiring surgery and the use of medication.   The neurologist performed a clinical examination to supplement the testing and diagnosed peripheral neuropathy of unknown etiology, parenthetically noting that it may have been related to herbicide exposure in Vietnam.  

During the March 2012 Board hearing, the Veteran testified regarding his participation in parachute jumps and his service in Vietnam and called attention to the opinions of record that found that the disorder may have been caused by herbicide exposure or that it could not be ruled out.  The Veteran contended that the disorder was caused in part by exposure to toxins and by physical trauma.  He stated that the symptoms started after discharge but that he did not seek treatment for six or seven years.  He testified that he was not an alcoholic and that his physician told him that the herbicide was a carcinogen and could cause neuropathy.  The Veteran also contended that serving in a wet jungle environment could be the cause and that his recent left hip fracture was caused by a lack of feeling in his foot. 

During the Board hearing, the Veteran called attention to a 2002 Board decision in another Veteran's appeal.  The evidence of record in that decision contained medical opinions from a VA and a private physician that found that in that Veteran's case, late onset peripheral neuropathy was caused by herbicide exposure.  One opinion included the rationale that there was not any other probative historical factor in that case.  The Board granted service connection on a direct basis in part based on these specific opinions and in regard to the specific circumstances relating to the veteran.  The Board notes that Board decisions are not precedential. Specifically, 38 C.F.R. § 20.1303 (2016) provides that although the Board strives for consistency in issuing its decisions, previously issued Board decisions will be considered binding only with regard to the specific case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  Id. 

In May 2013, the Board remanded the claims to obtain an additional VA medical opinion on whether the peripheral neuropathy was aggravated by the service-connected ankle strains, caused by the tempo of parachute jumping, or caused by exposure to toxins including herbicide.  The Board directed consideration of the two opinions regarding herbicide exposure and the article on ankle sprains and nerve entrapment. 

In addenda opinions in May and June 2013, the VA NP confirmed that electrodiagnostic testing showed axonal loss which does not occur in mechanical injuries or repeated injuries such as parachute jumping.  The NP also noted that the article on ankle sprains cited nerve entrapment that was not present in the Veteran's case and that the private podiatrist's opinion mentioned herbicide but not mechanical trauma.  The NP acknowledged that the VA neurologist did suggest herbicide exposure as a possible cause.  

In February 2014, a VA medical officer (MO) at the Appeals Management Center noted a review of the file and addressed the Board's remand instructions.  The MO noted that the post-service treatment records did not contain notations of symptoms or diagnosis of peripheral neuropathy until several decades after the last exposure to herbicide.  The MO referred to her review of relevant medical literature that contained "scant" evidence of a delayed onset caused by herbicide.  The MO acknowledged the opinion of private podiatrist Dr. S.S. but instead expressed agreement with the diagnosis and analysis of the private podiatrist Dr. V.P. in June 2005 who attributed the disorder to "a history of long-standing alcohol intake."  The MO also cited her research in a medical text for the principle that peripheral neuropathy may be caused by systemic illnesses and nutritional deficits from alcoholism.  The MO found that the cause in the Veteran's case may be idiopathic, meaning that the cause is not identifiable, as it is in 50 percent or more patients with small fiber neuropathy.  

Regarding traumatic or repetitive injury, the MO noted that the service records showed treatment only for sprained left ankle in the shower in 1965, a right ankle abrasion in a motorcycle accident in 1967, and bruising of the left heel and leg after a parachute jump in 1967.  The MO found that all three injuries were acute and resolved.  The separation physical examination was silent for any chronic residuals of these injuries or for repetitive effects of jumping.  The MO noted that Dr S.S. addressed herbicide exposure but not mechanical trauma and expressed agreement with the findings of the VA NP that axonal loss polyneuropathy is not caused by trauma.  

In a June 2014 statement, the Veteran's spouse noted that she married the Veteran in August 1968 and that he complained of tingling of his feet after his discharge from service.  She noted that the symptoms became more severe as time passed to include swelling and burning.  The spouse noted that the Veteran retired because of his foot neuropathy and that all the testing pointed to the cause as exposure to herbicide.  

In June 2013, the Board sought independent clarifying opinions from VA specialists at a different medical center.  In July 2016, a VA neurologist responded to three specific questions posed by the Board. 

1.  The neurologist found that the Veteran's lower extremity neuropathy was not caused by impact from parachute jumps because the Veteran did not report the onset of symptoms of entrapment neuropathy during service.  The neurologist noted that the Veteran reported to the March 2009 VA examiner that the onset was in 1999 and that the evaluator of the electrodiagnostic tests in June 2005 attributed the predominantly axonal neuropathy to a history of long-standing alcohol intake and not to trauma.   

2.  The neurologist cited the three treatment encounters for minor ankle injuries during service and found that the ankle sprains did not aggravate the neuropathy because these sprains resolved and did not present neurological symptoms at the time. 

3.  The neurologist found that attributing the Veteran's neuropathy to herbicide exposure "cannot be stated without resorting to speculation."  The neurologist noted that neurotoxic effects from diabetes and alcohol use are both associated with peripheral neuropathy.  In this case, she noted there are reports of long-standing alcohol use but no record of a diagnosis of diabetes.  

The Veteran was provided a copy of this opinion, and his representative responded in an October 2016 brief to the Board. 

As a preliminary matter, the Board finds that the VA examinations noted above in aggregate are adequate to decide the claims and that there has been substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board noted some shortcomings in the opinions such that additional reviews were required.  In 2013, 2014, and 2016 the examiners and consulting physicians reviewed the entire record and provided opinions that addressed the theories of entitlement and cited or referred to their research and clinical experience.  

The Board finds that service connection for left and right lower extremity peripheral neuropathy is not warranted on a direct, presumptive, or secondary basis. 

There is ample evidence that the Veteran has bilateral peripheral neuropathy of both lower extremities.  The first element of service connection of a current disability is met and will not be further discussed.  The Veteran has also been granted service connection for bilateral, non-neurologic disabilities of the ankles that were attributed at least in part to his repetitive parachute jumps despite the limited evidence of acute injuries during service.  

The Veteran and his spouse are competent to report their observations that the Veteran experienced tingling in the feet and toes starting after discharge from service.  The Board may not find their reports incredible solely because of the absence of treatment records.  However, these reports warrant less probative weight because he reported to the VA examiner in March 2009 that the symptoms started in 1999.  Although his private medical care providers speculated on the long term impact of parachute jumping and herbicide exposure, none noted reports by the Veteran that his symptoms started immediately after service as would be appropriate and useful for a clinician's evaluation of the disease and its etiology.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); see also Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  The VA NP and MO also concluded from their review of history that the neurological disorder manifested several decades after service.    
  
The Veteran is presumed to have been exposed to the designated herbicide agents based on his service in Vietnam, but presumptive service connection for peripheral neuropathy based on herbicide exposure is not available in this case because the lay and medical evidence shows that his symptoms did not manifest to a compensable degree within one year of his last exposure.  The Veteran departed Vietnam in August 1966, and he reported the onset not earlier than his discharge from service in December 1968, more than one year later.  He denied any neuritis or foot trouble in his November 1968 physical examination.  The Board further finds that presumptive service connection for a chronic disease with continuity of symptoms is not warranted because the weight of lay and medical evidence is that his symptoms did not manifest until 1999 as he reported to the examiner in March 2009.  The earlier onset reported by the Veteran and his spouse warrants less probative weight than the report to the examiner.  The Board also places weight on his clinician's records that do not mention an earlier onset as would be expected in the context of medical diagnosis and care.   

Service connection on a direct basis is not warranted because the weight of competent evidence is that the Veteran's neuropathy is either idiopathic or caused by the reported long-standing alcohol use but not from exposure to herbicide or trauma from repetitive parachute jumps.  

Although the Veteran and his spouse sincerely believe that his particular neuropathy was caused by herbicide, this is a complex medical matter requiring training, clinical experience, and evaluation of professional medical research.   The Veteran's private physicians and podiatrist Dr. L.E. were never made aware of herbicide exposure in the course of their treatment and did not provide opinions on this theory.  Podiatrist Dr. S.S. and the VA physician in December 2011 conditionally noted that the cause of the neuropathy by herbicide exposure could not be "ruled out" or "excluded" or "may have been related to herbicide exposure in Vietnam," but they did not provide a rationale or an explanation of the nature and degree of exposure, the impact of the period of latency, the physiological mechanism, or refer to published epidemiologic research.  The Board places some probative weight on the findings of the VA NP in December 2011 who generally noted that neurons are susceptible to metabolic or toxic disturbances, and that neuropathy "may be caused by metabolic diseases such as diabetes...or the effects of toxins or drugs such as chemotherapy."  However, the NP also used conditional language and did not comment on the nature and degree of the Veteran's exposure or whether alcohol use or herbicide exposure is a toxin of a similar nature and effect as her example of intravenous chemotherapy substances.  

The Board places much greater probative weight on the opinion of physician Dr. V.P. who unconditionally found that the neuropathy was caused by alcohol use or hypertension.  The Board also places greater weight on the opinions of the VA MO and VA consulting neurologist.  The MO was somewhat conditional in her opinion that the Veteran's neuropathy may be idiopathic or caused by alcohol use, but was firm in her report of her medical research that there was "scant" evidence that herbicide caused late onset neuropathy as is shown in this case.  The consulting neurologist also used the term "speculation" in his opinion.  However, he did not imply that his opinion was speculative but rather that he could not provide an opinion in support of causation by herbicide exposure in Vietnam. 

The weight of competent evidence is that the Veteran's peripheral neuropathy was not caused by acute injuries or repetitive parachute jumps.  In June 2009, private podiatrist Dr. S.S. noted that the Veteran had chronic degenerative joint disease of the ankles as well as painful peripheral and entrapment neuropathy.  He noted that multiple traumas and sprains from parachuting over time led to significant increased thickness of the synovium of the left ankle joint deformity.  The Veteran has been granted service connection for non-neurological disorders of both ankles with ratings that contemplate loss of function.  The Board places greatest probative weight on the opinions of the VA NP and MO who acknowledged the non-neurological deficits but also found from electrodiagnostic testing that the Veteran had axonal loss polyneuropathy that was not associated with trauma.  The MO found that all three injuries treated during service were acute and resolved.  This history is consistent with the findings of the VA neurologist in 2016 and with authors of the article "Complications of Ankle Sprains" who found that ankle sprains that caused nerve damage would require immediate medical attention, which is not indicated in this Veteran's case as his neuropathy had a late and progressive onset.   This opinion is also consistent with the data provided by the authors of the 1998 literature review of parachute jump injuries that showed that a very small number or zero incidents of nerve damage.  The opinion is also consistent with the authors of the article "Complications of Ankle Sprains" who noted that nerve entrapment and damage from trauma is a significant initial injury requiring immediate treatment that is not shown in the service records.  

With respect to the Veteran's general contentions that wet feet from a jungle environment may be a cause for peripheral neuropathy, the Veteran never reported this theory to his treating clinicians or examiners and an opinion has not been obtained.  Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service to trigger VA's duty to provide an examination. Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  However, a mere conclusory generalized lay statement that a service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Finally, the Board finds that service connection for bilateral peripheral neuropathy is not warranted secondary to service connected non-neurological disabilities that included degenerative joint disease, synovial inflammation, and left ankle deformity.  None of the evaluators of the electrodiagnostic tests, the private and VA clinical examiners, and the VA consulting physicians cited bone or tendon disorders as causing or aggravating the neurological deficits which were either idiopathic or attributed to alcohol use.  Two physicians reviewed the records and found that the sprains in service were acute and had resolved prior to discharge.  Although the neurological and non-neurological deficits were late onset and developed progressively many decades after service and although both concurrently contribute to the Veteran's symptoms of discomfort and reduced function, there is no competent evidence or opinion to show a physiological relationship between the two that supports the theory of causation or aggravation of the nerve disorder by the service-connected bone and tendon disorder.  

As the preponderance of the evidence is against the claims, the "benefit of the doubt" rule is not for application, and the Board must deny the claims.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, 5 Vet. App.     at 159.

Service personnel records show that the Veteran was trained and assigned duties as an artillery forward observer in Vietnam and as a paratrooper in an airborne unit after return to the United States.  His reports of exposure to vehicle and aircraft engines, artillery, and small arms fire in combat and training are competent and credible as they are consistent with the circumstances of his military duties.  The Veteran also submitted articles from the internet that reported high sound pressure levels for various weapons and vehicles used by the Army.  Therefore, the Board finds that the Veteran was exposed to high levels of noise in service. 

Service treatment records contain audiograms obtained at entry into active service and at discharge using different acoustic measurement standards, but both tests showed normal hearing acuity with no degrading trend after consideration of the different standards.  In June 1966, the Veteran sought treatment for severe headaches, ringing in both ears, and difficulty focusing his vision.  A military physician noted "no significant findings" and prescribed a pain relieving medication and bed rest for 24 hours.  There was no indication of the cause and no follow up treatment. The remaining records are silent for any symptoms, diagnoses, or treatment for hearing acuity deficits or organic ear infections or disease.  

The RO received the Veteran's claim for service connection for bilateral hearing loss in November 2008.  

In February 2009, a VA audiologist noted a review of the claims file and acknowledged the Veteran's exposure to high levels of noise in combat.  The Veteran reported working for 30 years in a manufacturing facility where strict hearing conservation was practiced.  The records of employer testing were not yet in the file.  The Veteran reported current symptoms of difficulty hearing in crowded or noisy environments but denied a history of ear disease, tinnitus, or vertigo.  

On examination, pure tone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
25
50
55
LEFT
10
15
5
50
50

Speech recognition scores were 100 percent in the right and 98 percent in the left ear.  An organic ear examination was normal.  The audiologist diagnosed normal to moderate high frequency sensorineural hearing loss in both ears consistent with noise-induced hearing loss.  The audiologist found that the current hearing loss was not the result of the military noise because the testing showed that the Veteran entered active duty and was discharged with normal hearing.  

In May 2009, the RO denied service connection for bilateral hearing loss based largely on the results and opinion from the February 2009 audiometric examination.  

In a March 2010 statement, the Veteran again reported his exposure to a variety of machinery and weapons noise and reported that he did not hunt, fire weapons, or work in an occupation that involved exposure to hazardous noise after service.  

In December 2011, the Veteran underwent another VA examination by the same audiologist who again reviewed the claims file and noted no significant threshold shift in service.  The Veteran again reported difficulty hearing conversation in noisy environments.    
  
On examination, pure tone thresholds were as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
30
55
60
LEFT
10
10
25
50
55

Speech recognition scores were 98 percent in the right ear and 100 percent in the left ear.  An organic ear examination was normal.  The audiologist diagnosed sensorineural hearing loss in both ears consistent with noise-induced hearing loss.  The audiologist found that the current hearing loss was not the result of the military noise because the testing showed that the Veteran entered active duty and was discharged with normal hearing and added that the Veteran had significant history of civilian occupational noise exposure after service.  

During the March 2012 Board hearing, the Veteran testified as to the severity of his noise exposure in service and questioned whether the VA examiner understood that severity.  The Veteran denied undergoing any audiometric testing at the time of his discharge from service.  He also testified that he had been issued VA hearing aids. 

In May 2013, the Board remanded the claim in part to obtain records of audiometric testing by the Veteran's post-service employer and an addendum medical opinion to address the June 1966 episode of headaches and ringing in the ears and whether current hearing loss was a delayed or latent onset of injury incurred during service.   

In June 2013, the VA audiologist who performed the December 2011 examination noted another review of the claims file.  The audiologist noted that although the Veteran complained of tinnitus in 1966, he denied its presence during the 2009 and 2011 VA examinations.  The audiologist again noted normal hearing acuity with no significant shift in pure tone thresholds in service and the Veteran's report of hearing loss diagnosed by his employer several years after discharge from service.  These records were not yet available for his review.  The audiologist cited an Institute of Medicine report, Noise and Military Service: Implications for Hearing Loss and Tinnitus (2006) (hereafter IOM report) for the findings that there were insufficient longitudinal studies to determine whether noise-induced hearing loss could develop later in life after the cessation of the exposure.  The audiologist quoted the author's conclusion that based on anatomical and physiological data available, it is unlikely that delayed effects occur.  The audiologist maintained his opinion that in this Veteran's case, current hearing loss was not caused by noise exposure in service.  

In July 2013, the Veteran obtained and submitted the results of multiple audiograms performed by his civilian employer at a manufacturing facility from 1968 to 1996.  Several test reports noted that he performed work in noisy areas.  Hearing acuity measured in 1968 was normal.  In 1974, tests showed a single pure tone threshold in the right ear of 40 decibels at 4000 Hz with normal levels at all other frequencies.  In 1978, testing showed pure tone levels from 20 to 40 decibels at 3000 and 4000 Hz in both ears.  In 1992, 1994, and 1996 pure tone thresholds were 35 to 45 decibels at 3000 and 4000 Hz in both ears.   Speech recognition testing, if any, was not recorded.  

In February 2014, a VA Medical Officer (MO) noted a review of the file that then contained the employer's test results from 1968 to 1996.  The MO noted that there was normal hearing without threshold shift in service and that post-service changes occurred concurrently with occupational exposure, even with hearing protection in use.  The MO found that the Veteran's hearing loss was likely caused by post-service occupational exposure and aging.  

Finally, in June 2016, the Board sought an additional medical advisory opinion from a VA otologist.  In an August 2016 letter, the specialist noted that he had reviewed the claims file.  He noted that he could not clearly read the 1966 service treatment record entry regarding tinnitus, but cited the mention of this entry by the VA examiner in 2013 and found that it was likely that the Veteran experienced tinnitus at that time.  The specialist also noted that the audiograms obtained at the Veteran's entry on active duty in January 1965 and on discharge in December 1965 (sic) (likely 1967) were not clearly legible but more likely than not did show a significant threshold shift consistent with noise exposure.   The specialist found that the Veteran's March 2014 statement of limited post-service noise exposure was credible and that it did not account for most of the hearing loss.   He noted that from his review of the employer audiograms in 1974, 1995, and 1996 and the VA audiogram in 2009 that the hearing loss was consistent with individuals exposed to military noise.  Finally, the specialist also quoted a section of the IOM report for the principle that noise exposure does cause cochlear damage that is not always apparent on an audiogram at the time but will lead to more rapid hearing loss from presbycusis and other causes later in life.  Based on these observations, the specialist found that the Veteran's military noise exposure is related at least in part to acoustic trauma in service.  

Resolving all doubt in favor of the Veteran, the Board finds that there is a relative equal balance of competent evidence for and against causation of hearing loss by military noise exposure.  Therefore, service connection is warranted. 

VA examinations during the period of the appeal show that the Veteran has bilateral hearing loss that meets the VA criteria for disability because the auditory threshold is greater than 40 decibels at one or more frequencies in both ears.  The Veteran's military service with an artillery unit in Vietnam and an airborne unit in training is consistent with exposure to high noise levels.  Therefore, the first and second elements of service connection are met.  The dispositive issue is whether the Veteran sustained a noise induced injury causing hearing loss that manifested in service or was at least a contributing cause for his current disability. 

The Veteran is competent to report his observed hearing difficulties but is not competent to establish that it was caused by military versus post-service noise or other factors as this is a complex medical matter as is illustrated in the extensive IOM report cited by several examiners.  The Veteran did seek treatment for ringing in the ears on one occasion in June 1966 concurrent with a severe headache but was treated with a pain reliever with no follow up.  The Veteran did not report that he had a sensed loss of hearing in service. 

Regarding the measurements of hearing acuity at entry in December 1964 and at discharge in November 1967, the Board finds that the records are legible and it concurs with the VA examiner in 2009 and 2011 and the VA MO in 2014.  When the two tests are reconciled with the October 1967 change in the referenced standards used by the military examiners, the data does not show abnormal hearing or a significant threshold shift.  However, the trend of measurements after service show that the Veteran did develop sensed and measured hearing loss starting several years after service that continued to degrade over time.  The accelerated hearing loss appears to be consistent with the 2016 opinion's reference to the section of the IOM report that noise exposure can cause cochlear damage that is not always apparent on an audiogram at the time but will lead to more rapid hearing loss from presbycusis and other causes later in life.  Additionally, the employer test records show that the Veteran worked in noisy areas, but his reports of the use of hearing protection are credible and consistent with the employer's monitoring program that included periodic employee testing.  Therefore, as there is a relative equal balance of opinion for and against causation of hearing loss by military noise exposure in this Veteran's case, the Board finds that the Veteran's hearing loss was at least in part caused by military noise exposure and that service connection is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied.   

Service connection for peripheral neuropathy of the right lower extremity is denied. 

Service connection for bilateral hearing loss is granted.



____________________________________________
TANYA SMITH 	
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


